DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2021 has been entered.
 
Status of Claims
Claims 1-3 and 5-20 are pending in the current application.
Claims 13-17 are withdrawn from consideration in the current application.
Claims 1, 5, 13, and 18-19 are amended in the current application.
Claim 4 is canceled in the current application.

Response to Arguments
Applicant's remarks and amendments filed December 16, 2021 and January 5, 2022 have been fully considered.
Applicant argues that In et al. (WO 2014/192881 A1) fails to teach about 10-20 parts by weight of a methacrylate, about 46-66 parts by weight of a fiber, and a hole with micron pore size that is a channel for gas molecules.
This is not persuasive for the following reasons.  New grounds of rejection are established below as necessitated by the present claim amendments.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In is not relied upon alone to satisfy all the features of the presently claimed invention.  In is combined with Nakanishi, Takeuchi, Arnold, and Ishikawa.  In teaches the sealing agent (frame sealant) achieves low moisture permeability (low water vapor permeability) that comprises another curable resin other than the emulsion dispersion that is preferably a (meth)acrylic-based curable resin (In, [0050]) and also comprises preferably 10-60 parts by weight of a filler (In, [0063]-[0064]); where Nakanishi, Takeuchi, and Arnold are applied in the grounds of rejection to combine with In’s teachings to establish a prima facie case of obviousness over the newly amended claimed invention.
Applicant argues that Takeuchi does not mention the content (parts by weight) of the methacrylate is less than the content (parts by weight) of a fiber.
This is not persuasive for the following reasons.  Note that while Takeuchi does not disclose all the features of the presently claimed invention, Takeuchi is used as a teaching reference, and therefore, it is not necessary for this In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the other applied prior art establishes a prima facie case of obviousness over the presently claimed invention.  Takeuchi teaches that it is well known and well within the abilities of those skilled in the art to include a methacrylate monomer/oligomer in an amount of 10-50 parts by weight relative to 100 parts of sealant composition to obtain good display characteristics, obtain good compatibility, and prevent liquid crystal contamination (Takeuchi, [0076]-[0087]); and also teaches that it is well known and well within the abilities of those skilled in the art to utilize a fiber-type filler (such as glass fibers) in a sealant composition to improve dimensional stability, obtain good stability, and obtain good light-curability (Takeuchi, [0130]-[0133]).  In view of the foregoing, it would have been obvious to one of ordinary skill in the art to have included In’s (modified Nakanishi’s) (meth)acrylic-based curable resin (other than the emulsion dispersion) in an amount of 10-50 parts by weight as disclosed by Takeuchi to yield a sealant composition that achieves good display characteristics, exhibits good compatibility, and prevents liquid crystal contamination (Takeuchi, [0076]-[0087]).  Moreover, it would have also been obvious to one of ordinary skill in the art to have selected fibers (such as glass fibers) from Takeuchi’s finite list of known fillers to be used as In’s (modified Nakanishi’s) fillers with predictable results and a reasonable expectation of success to yield a sealant composition that improves dimensional stability, 
Furthermore, although Takeuchi suggests that a preferred content range of fillers is from 1 to 40 parts by weight, Takeuchi is not relied upon for the filler content range; In supplies the filler content range teaching (In, [0063]-[0064]).  Also, Takeuchi explicitly states that the fillers are desirably contained preferably in the amount of 1 to 40 parts by weight (Takeuchi, [0133]), where it is established in MPEP 2123, II that “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).   A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 
Applicant argues that In, Takeuchi, Arnold, and Ishikawa do not teach the new limitations recited by amended claim 18.
This is not persuasive for the following reasons.  New grounds of rejection are established below as necessitated by the present claim amendments.  Nakanishi is newly applied, and in combination with In, Takeuchi, Arnold, and Ishikawa is considered to establish a prima facie case of obviousness over the new limitations recited by amended claim 18. 

Claim Interpretations
Claims 1-3, 7-9, and 18 recite the relative term “about” (see MPEP 2173.05(b)).  The specification as originally filed remains silent regarding an explicit definition for this term.  For the purposes of examination ranges and values preceded by this term are interpreted as including an acceptable range of deviation/error associated with measurement as would be determined by one of ordinary skill in the art.
Claims 1, 2, 6-10, 18, and 20 recite the relative term “long-chain acrylate.”  The specification as originally filed at [0038] defines “long-chain acrylate” as an acrylate with a total number of carbon atoms of more than 12.  For the purposes of examination the term “long-chain acrylate” is considered satisfied by any acrylate compound having a total number of carbon atoms more than 12.

Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  these claims recite “the hole is a channel of gas molecules.”  According to the specification as for gas molecules..”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-12, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 recite the term “micron pore size” that is a relative term which renders the claims indefinite. The term “micron pore size” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what quantitative range is encompassed within the scope of the term.  For the purposes of examination the term “micron pore size” is interpreted as being satisfied by any pore size ranging from 0.001 microns to 1000 microns.
Claim 18 recites the limitation "the process of thinning the display mother substrate."  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to what “process of thinning” is being referred to, because no prior mention of a process of thinning the display mother substrate.”
Claims 2, 3, 5-12, 19, and 20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (US 2016/0178957 A1), in view of In et al. (WO 2014/192881 A1, herein English machine translation utilize for all citations), and in view of Takeuchi et al. (US 2007/0096056 A1).
Regarding Claims 1, 2, 5, and 18, Nakanishi teaches a liquid crystal display device 100 (i.e. a display mother substrate as required by claim 18) comprising a pair of substrates 11/12, a frame sealant formed of a casing portion 20 + a resin layer 30 (peripheral frame sealant as required by claim 18) formed around a seal material 16 (main frame sealant as required by claim 18), and a liquid crystal panel 10 (an internal display panel as required by claim 18) (Nakanishi, [0034], [0050]-[0070], Figs 1(a)-(b)).  Nakanishi further teaches the process of forming the liquid crystal display device 100 reduces/narrows frame region width and size (i.e. a process of thinning the display mother substrate) to realize a larger display region without causing display failure (Nakanishi, [0010]-[0015], [0018]-[0033], [0056]).  Nakanishi teaches the structure of the casing portion 20 and the resin layer 30 (peripheral frame sealant) comprises an 

    PNG
    media_image1.png
    869
    614
    media_image1.png
    Greyscale

Nakanishi – Figures 1(a) to 2(b)
Nakanishi remains silent regarding the seal material 16 (main frame sealant) being formed of a specific acrylic curable resin material as that recited by claims 1 and 18.
In, however, teaches a liquid crystal display frame sealant (In, [0001], [0006]-[0007], [0081]-[0082], [0101]).  In teaches the sealant composition comprises 2-30 parts by weight of an emulsion dispersion of (meth)acrylic-based polymer particles formed from (meth)acrylic monomers having 1-18 carbon atoms such as stearyl (meth)acrylate (i.e. long-chain acrylate emulsion) (In, [0007]-[0030], [0034]-[0049]); 0.01-10 parts by weight of a photoinitiator (In, [0051]-[0059]); another curable resin other than the emulsion dispersion that is preferably a (meth)acrylic-based curable resin (In, [0050]); and preferably 10-60 parts by weight of a filler (In, [0063]-[0064]) all relative to 100 parts by weight of the sealant composition.  In’s long-chain acrylate emulsion content of 2-30 parts by weight completely and closely encompasses the claimed range of 20-30 parts by weight (22-28 parts by weight of claim 2), and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  In’s photoinitiator content of 0.01-10 parts by weight completely and closely encompasses the claimed range of 4-8 parts by weight (5-7 parts by weight of claim 2), and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  In’s filler content of 10-60 parts by weight substantially overlaps with the claimed range of 46-66 parts by weight (and completely encompasses 48-60 parts by weight of claim 2), and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since Nakanishi and In both disclose liquid crystal display frame sealants, Nakanishi suggests forming sealant materials from acrylic curable resin compositions, and Nakanishi desires to achieve low water vapor permeability, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized In’s acrylic curable sealant composition as Nakanishi’s seal material to yield a frame seal that achieves excellent adhesiveness and excellent low moisture permeability as taught by In (In, [0001], [0006]-[0008]).
Modified Nakanishi remains silent regarding a content range of the curable resin other than the emulsion dispersion that is preferably a (meth)acrylic-based curable resin (In, [0050]); and also remains silent regarding a filler that is a fiber.
Takeuchi, however, teaches a sealant composition for sealing a liquid crystal cell frame (Takeuchi, [0001], [0014]-[0026], [0066], [0141]-[0144]).  Takeuchi teaches the sealant composition comprises a (meth)acrylate-based emulsion in an amount of 2-40 parts by weight relative to 100 parts of sealant composition, where monomers include long-chain-type acrylates such as hexadecyl acrylate (Takeuchi, [0112]-[0119], [0129]); a photo radical initiator (photoinitiator) in an amount of 0.01-5 parts by weight relative to 100 parts of sealant composition (Takeuchi, [0093]-[0096]); a methacrylate monomer/oligomer in an amount of 10-50 parts by weight relative to 100 parts of sealant composition to obtain good display characteristics, obtain good compatibility, and prevent liquid crystal contamination  (Takeuchi, [0076]-[0087]); and a filler such as glass fibers to improve dimensional stability, obtain good stability, and obtain good light-curability (Takeuchi, [0130]-[0133]).
Since modified Nakanishi and Takeuchi both disclose similar acrylic curable sealant compositions for liquid crystal frames, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have included In’s (meth)acrylic-based curable resin (other than the emulsion dispersion) in an amount of 10-50 parts by weight as disclosed by Takeuchi to yield a sealant composition that achieves good display characteristics, exhibits good compatibility, and prevents liquid crystal contamination as taught by Takeuchi (Takeuchi, [0076]-[0087]).  Modified Nakanishi’s (meth)acrylic-based curable resin content range completely and closely encompasses the claimed range of 10-20 parts by weight (12-18 parts by weight of claim 2), and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Furthermore, it would have also been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have selected fibers (such as glass fibers) from Takeuchi’s finite list of known fillers to be used as modified Nakanishi’s fillers with predictable results and a reasonable expectation of success to yield a sealant composition that improves dimensional stability, exhibits good stability, and possesses good light-curability as taught by Takeuchi (Takeuchi, [0130]-[0133], MPEP 2143).  Modified Nakanishi discloses (meth)acrylic-based curable resin (other than the emulsion dispersion) content in an amount of 10-50 parts by weight, and filler content in an amount of 10-60 parts by weight (In, [0063]-[0064]); these ranges yield embodiments that would necessarily have methacrylate content that is less than fiber content (see MPEP 2144.05, I, MPEP 2143); for example, 15 parts by weight of (meth)acrylic-based curable resin and 60 parts by weight of fiber filler.
Regarding Claim 3, modified Nakanishi further teaches the long-chain acrylate emulsion content of 2-30 parts by weight completely and closely encompasses the claimed value of 25 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed value (see MPEP 2144.05, I, (In, [0007]-[0030], [0034]-[0049]).  Modified Nakanishi’s photoinitiator content of 0.01-10 parts by weight completely and closely encompasses the claimed value of 6 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed value (see MPEP 2144.05, I, In, [0051]-[0059]).  Modified Nakanishi’s (meth)acrylic-based curable resin content range completely and closely encompasses the claimed value of 15 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed value (see MPEP 2144.05, I, Takeuchi, [0076]-[0087]).  Modified Nakanishi’s glass fiber filler content of 10-60 parts by weight completely and closely encompasses the claimed value of 54 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed value (see MPEP 2144.05, I, In, [0063]-[0064]).
Regarding Claim 6, modified Nakanishi further teaches the emulsion dispersion of (meth)acrylic-based polymer particles (i.e. long-chain acrylate emulsion) is a mixture formed by a long-chain acrylate having 1-18 carbon atoms that includes stearyl (meth)acrylate, an emulsifier surfactant, and ion-exchanged water (deionized water) (In, [0007]-[0030], [0034]-[0049], [0087]-[0097], see MPEP 2143).
Regarding Claims 7, 8, and 9, modified Nakanishi further teaches the emulsion dispersion of (meth)acrylic-based polymer particles (i.e. long-chain acrylate emulsion) is a mixture formed with 5-50 parts by weight of a long-chain acrylate having 1-18 carbon atoms that includes stearyl (meth)acrylate (In, [0030]); 0.5-10 parts by weight of an In re Peterson, 65 USPQ 2d 1379 (CAFC 2003) (see MPEP 2144.05, I and II).  Also, it would have been obvious to one of ordinary skill in the art to form an emulsion composition with emulsifier surfactant content within the instantly claimed range from the range disclosed in the prior art reference to provide sufficient emulsifying effect, prevent formation of bubbles (In, [0026]), and particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ 2d 1379 (CAFC 2003) (see MPEP 2144.05, I and II).  Moreover, it would have been obvious to one of ordinary skill in the art to form an emulsion composition with water content within the instantly claimed range from the In re Peterson, 65 USPQ 2d 1379 (CAFC 2003) (see MPEP 2144.05, I and II).  In view of the foregoing, one of ordinary skill in the art would have known and adjusted the content ratios of the emulsion components to values that render obvious the claimed ranges to yield predictable results with a reasonable expectation of success (see MPEP 2143, MPEP 2144.05, I and II). 
Regarding Claims 10 and 20, modified Nakanishi further teaches the emulsion dispersion of (meth)acrylic-based polymer particles includes (meth)acrylic monomers having 1-18 carbon atoms, where such monomers include as stearyl (meth)acrylate (octadecyl acylate) (In, [0007]-[0030], [0034]-[0049], see MPE 2143, Takeuchi, [0118]).
Regarding Claim 12, modified Nakanishi further teaches the photoinitiator comprises acetophenone-type initiators that include Irgacure 184 (a hydroxyalkyl phenone), Irgacure 2959 (a hydroxyalkyl phenone), and Irgacure369 (an amino alkyl phenone) (In, [0052]-[0053]).
Regarding Claim 18, modified Nakanishi further teaches a liquid crystal display transparent substrate (mother substrate) having the frame sealant formed thereon (In, [0001], [0006]-[0007], [0081]-[0082], [0101]).
Regarding Claim 19, modified Nakanishi further teaches a liquid crystal display device comprising a display element sealed on the transparent substrate (mother substrate) by the frame sealant (In, [0001], [0006]-[0007], [0081]-[0082], [0101]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (US 2016/0178957 A1), in view of In et al. (WO 2014/192881 A1, herein English machine translation utilize for all citations), and in view of Takeuchi et al. (US 2007/0096056 A1) as applied to claim 1 above, and further in view of Arnold et al. (US 2006/0100352 A1).
Regarding Claim 5, modified Nakanishi teaches the frame sealant composition as discussed above for claim 1.  Modified Nakanishi teaches the filler can include materials that improve adhesiveness, improve stress dispersion effect, improve linear expansion coefficient, and the like; where such fillers include organic and inorganic materials that can include particles and fibers (such as glass fibers) (In, [0063]-[0064], Takeuchi, [0130]-[0133], MPEP 2143).  
Modified Nakanishi remains silent regarding the fillers/fibers being natural fibers, the natural fibers are cotton fibers or hemp fibers.
Arnold, however, teaches a photo-curable (meth)acrylate-based adhesive composition for effectively bonding two substrates together to form a structure that can prevent contamination and increase moisture resistance (Arnold, [0016]-[0018], [0033]-[0039]).  Arnold further teaches the composition can comprise filler materials such as glass fibers and cotton linters (natural cotton fibers) to control viscosity and improve impact resistance (Arnold, [0038]).
Since modified Nakanishi and Arnold both disclose similar photo-curable (meth)acrylate-based compositions that comprise fillers such as glass fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have also utilized Arnold’s cotton linters (natural cotton fibers) as a filler in modified Nakanishi’s sealant composition to control viscosity and improve impact resistance as taught by Arnold (Arnold, [0038]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (US 2016/0178957 A1), in view of In et al. (WO 2014/192881 A1, herein English machine translation utilize for all citations), and in view of Takeuchi et al. (US 2007/0096056 A1) as applied to claims 1 and 6 above, and in further view of Ishikawa et al. (US 6190767 B1).
Regarding Claim 11, modified Nakanishi teaches the frame sealant composition as discussed above for claims 1 and 6.  Modified Nakanishi teaches the emulsion dispersion of (meth)acrylic-based polymer particles (i.e. long-chain acrylate emulsion) is a mixture comprising an emulsifier surfactant (In, [0007]-[0030], [0087]-[0097]).
Modified Nakanishi remains silent regarding an emulsifier surfactant comprising a fatty alcohol polyoxyethylene ether.
Ishikawa, however, teaches an aqueous emulsion composition comprising long-chain (meth)acrylates and a non-ionic emulsion surfactant that includes fatty alcohol polyoxyethylene ethers (Ishikawa, Col 2 Lines 52-67, Col 3 Lines 1-12, Col 6 Lines 50-67, Col 7 Lines 1-22, Col 8 Lines 21-62, Col 11 Lines 57-67, Col 12 Lines 25-41).  It would have also been obvious to one of ordinary skill in the art to have selected fatty alcohol polyoxyethylene ethers having N=3, N=9, or N=10 from Ishikawa’s finite list of 
Since modified Nakanishi and Ishikawa both disclose similar aqueous emulsion compositions comprising long-chain (meth)acrylates and emulsifier surfactants, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Ishikawa’s fatty alcohol polyoxyethylene ethers as modified Nakanishi’s emulsifier surfactant to yield an emulsion composition that attains sufficient emulsify-ability; is capable of dispersing polymer particles; and exhibits excellent tackiness, weather resistance, and water resistance as taught by Ishikawa (Ishikawa, Col 8 Lines 21-62, Col 11 Lines 57-67, Col 12 Lines 25-41, MPEP 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782